Citation Nr: 1618142	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  06-27 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1974 to August 1974.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In a May 2008 decision, the Board denied entitlement to service connection for a low back disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in a April 2009 Order and pursuant to a Joint Motion for Remand (JMR), vacated the May 2008 denial and remanded the case to the Board.  

In January 2010, the Board remanded the matter for further development.  In September 2014, the Board again remanded the matter for further development, including obtaining a medical opinion.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A low back disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor was it manifested within the first post-service year.




CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, a letter was sent to the Veteran in May 2005 detailing the claims process and advising the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 
In regard to the duty to assist, the Veteran was afforded VA examinations in June 2006, July 2013 and February 2015.  The examiners reviewed the electronic case file, examined the Veteran and considered his statements prior to rendering their opinions.  The July 2013 examiner opined that the Veteran's scoliosis was congenital, but did not provide an opinion as to whether it was a defect or disease.  In February 2015, the examiner addressed the proper characterization of the Veteran's scoliosis and provided a well-reasoned rationale for the opinion offered.  Therefore, the Board finds that the VA examiners provided sufficient information for the Board to render an informed determination.  

The Board notes that the Veteran has claimed that he was treated at Bayne-Jones Army Community Hospital in Fort Polk, Louisiana and at the Laurel Bone and Joint Clinic.  VA was unable to obtain the Veteran's records and in these cases VA has a heightened duty.  See O'Hare v. Derwinski, 1 Vet, App. 365 (1991).  The Board concludes, however, that the heightened duty to assist has been met.  Exhaustive attempts were made to obtain the Veteran's records.  The RO made a formal finding in April and May 2010 that the treatment records could not be obtained and outlined the efforts that had been made to attempt to obtain them.  The Veteran was notified that his treatment records were unable to be obtained, and his right to submit any documents in his possession.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

At the Veteran's June 2007 hearing, the undersigned discussed in detail the elements of the claim on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating it.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.
Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent or more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  Arthritis is listed as a chronic disease.  38 U.S.C.A. § 1112(a)(1) (West 2014).

Service treatment records indicate that in March 1974, the Veteran injured his lower back during PT.  On physical examination, the examiner noted that the Veteran's range of motion was full with tenderness over the paravertebral muscles of the lumbar area bilaterally.  He was diagnosed with acute lower back strain.  The day after his injury, the Veteran developed a grapefruit sized hematoma, which was subsequently drained.  June 1974 records indicate that the Veteran was hospitalized secondary to the injury.  A July 1974 x-ray examination of the lumbar spine revealed no abnormalities.  He was later diagnosed with a resolving hematoma and placed on physical profile.  He was discharged in August 1974 for reasons other than his earlier back injury.  

The Veteran states that he was hospitalized at Fort Polk and experienced temporary paralysis after his initial back injury.  Medical records from Fort Polk have been found to be unavailable.  However, the Veteran submitted a buddy statement from a family friend who attested to the fact that she knew the Veteran's mother visited him while he was paralyzed and hospitalized at Fort Polk.  The Veteran also cites to his DD 214 which states that he had 20 days of lost time, which he attributes to his period of hospitalization.  Personnel records indicate that the Veteran was cited for going absent without leave (AWOL). 

In December 1975, the Veteran filed a claim for a back injury incurred in March 1974 and indicated that he was treated at the Army Hospital in Fort Jackson, Mississippi.  In February 1976, the Veteran was afforded a VA examination where the Veteran reported a history of back pain and noted that a local specialist told him that there was nothing wrong with the bones in his back.  The VA examiner noted that the Veteran had slight rotary scoliosis of the spine, but otherwise unremarkable x-ray results.  He noted that the Veteran's joints of the cervical and dorsal lumbar spine were free from limitation or painful motion.  There was no evidence of any paraspinous muscle spasms.  The examiner concluded that the Veteran had diagnoses of residuals of evacuation of hematoma, lower lumbar area and no pathology of spine.  

VA treatment records from 1989 indicate that the Veteran complained of mental health symptoms and decreased range of motion of the lower back and knee.  

VA treatment records indicate that the Veteran has been treated for back pain complaints since 2004.  He reported that he worked in the construction industry briefly.  A June 2004 MRI of the cervical spine was unremarkable.  Private treatment records from the University of Mississippi in July 2004 indicate that the Veteran complained of neck pain and had an unremarkable x-ray report.  May 2005 records from King's Daughters Hospital indicate that the Veteran complained of "back pain since the service."  He was diagnosed with chronic low back pain.  

The Veteran was afforded a VA examination in June 2006 where the examiner noted the Veteran's in-service history of falling and injuring his lower back.  The Veteran reported that he was hospitalized for 30 days and then released.  He reported that he has experienced pain in his back and legs since the in-service incident.  He denied any current official treatment regimen.  He reported taking over the counter medication to treat pain. 

On examination, the examiner noted that the Veteran experienced pain with Patrick's testing, but no objective evidence of pain with other range of motion testing.  X-rays and an MRI of the cervical spine were normal.  X-rays of the lumbosacral spine revealed large anterior spurs on the lower portion of the L3 vertebra and the upper portion of L4.  He was diagnosed with degenerative disc disease, L3.  The examiner opined that the degenerative disc disease was less likely as not caused or the result of hematoma in 1974.  The examiner reasoned that a superficial injury in 1974 to the back would not have this much effect on the L3-4 disc.  

The Veteran was afforded another VA examination in July 2013 where the examiner noted the Veteran's diagnoses of osteoarthritis and scoliosis.  The examiner noted the Veteran's in-service history of a back injury.  The examiner opined that the Veteran's back disability was less likely than not incurred in or caused by service.  The examiner reasoned that the cause of osteoarthritis is unclear, but risk factors include participation in high impact sports, the presence of inflammatory arthritis and neuromuscular or metabolic disorders, which were absent in the Veteran's case.  He further reasoned that scoliosis is a genetic condition and therefore not caused by service.  Since the examiner did not address whether the Veteran's scoliosis was a congenital defect or disease, the Board remanded the matter for an addendum opinion.  

The Veteran was afforded a VA examination in February 2015 where the examiner noted that the Veteran's entrance examination showed a normal spine.  The examiner further noted the Veteran's in-service complaints of low back pain and subsequent relatively normal x-rays, including an x-ray report which showed "slight rotary scoliosis."  Recent x-ray results showed mild degenerative changes of the thoracic spine, with improved alignment and scoliosis and thoracic spasms and mild lumbar spasms and degenerative changes. 


The examiner opined, 

I see no evidence of []congenital scoliosis.  Congenital scoliosis, which develops in utero and is present in infancy, is a rare condition affecting one in 10,000.  There is no known cause, but the curvature is associated with birth defects in the spine itself . . . As noted, the x-rays were reported as showing much improvement in the curvature of the spine since prior x-rays.  This is suggestive of prior report of curvature likely being positional in nature due to the Veteran not being properly positioned or aligned on the x-ray table when the prior films were obtained . . . As per the directives of the BVA remand, [the Veteran] does not have evidence of a congenital disease or defect. [] Lastly, based upon a thorough review of the medical evidence of record, I am unable to define a nexus between any present back complaint/findings and any incident/occurrence in the military.

The Board finds the February 2015 examination report highly probative.  The examiner noted the Veteran's medical history and addressed the potential causes of congenital scoliosis as well as the Veteran's differing x-ray results.  He ultimately opined against any diagnosis of congenital scoliosis or a nexus between the Veteran's current degenerative disease and service.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also finds that the June 2006 VA examination report, which found the first signs of degenerative disc disease to be probative in nature.  Previous x-ray reports were negative for degenerative disc disease and the examiner found that the significant gap in time between the in-service injury and the development of degenerative disease to be probative.

The Board acknowledges that the hospital reports from Fort Polk Hospital are unavailable.  However, the Board finds that the available evidence of record paints a reliable picture of the Veteran's in-service injury and subsequent symptoms.  In that regard, the Veteran states that he was hospitalized for temporary paralysis following the in-service injury.  There is evidence that the Veteran was hospitalized; however, the service treatment records document the Veteran's treatment for the March 9, 1974 injury.  The Veteran was treated at a clinic the same day of the injury and not hospitalized until sometime after the injury.  Further, July 24, 1974 x-reports were silent for any abnormalities.  If there were any chronic problems, it is likely that the x-ray examination, taken a few weeks before his discharge, would have picked up on them.  

The Board does not dispute that the Veteran had an in-service back injury or subsequent back pain.  Rather, the Board finds that the evidence of record does not support a nexus between his current disability and his in-service injury.  

The Board notes the Veteran's contention that his back disability is related to service.  However, there is no evidence that the Veteran is qualified and/or competent to give a medical opinion regarding the etiology of his disability.  He is not describing an observed cause and effect relationship.  Rendering an etiology opinion would require knowledge of the various causes or risk factors for spinal disease.  The question of causation, in this case, involves a complex medical question that the Veteran is not competent to address.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  No probative value may be given to his opinion; to the extent the Veteran is reporting observed pain symptoms in and after service, his competency is accepted.  However, his current allegations are contradicted by contemporaneous records and medical findings showing nexus to service.  

Finally, the Board observes that service connection may be awarded on presumptive basis for certain disabilities such as arthritis that become manifested within a proscribed period following active military service.  38 C.F.R. §§ 3.307, 3.309.  In this case, however, the Veteran's arthritis was not initially manifested within a year following service.  Rather, the first evidence of a diagnosis is around 2006, nearly 30 years after separation from service.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for lower back disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


